17-3780
    Mauro v. Comm’r of Social Sec.


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 3rd day of January, two thousand nineteen.

    PRESENT:
                PETER W. HALL,
                GERARD E. LYNCH,
                      Circuit Judges,
                PAUL G. GARDEPHE,*
                      District Judge.
    _____________________________________

    Maria Mauro,

                               Plaintiff-Appellant,

                      v.                                                      17-3780

    Commissioner of Social Security Administration,

                               Defendant-Appellee,

    _____________________________________

    FOR PLAINTIFF-APPELLANT:                            MARIA MAURO, pro se, Cold Spring, N.Y.

    FOR DEFENDANT-APPELLEE:                             SUSAN D. BAIRD, Benjamin H. Torrance,
                                                        Assistant U.S. Attorneys, for Geoffrey S.
                                                        Berman, United States Attorney for the
                                                        Southern District of New York, New York,
                                                        N.Y.


    * Judge Paul G. Gardephe, of the United States District Court for the Southern District of New
    York, sitting by designation.
       Appeal from judgment of the United States District Court for the Southern District of New

York (Gorenstein, M.J.).


       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Maria Mauro, proceeding pro se, appeals from the September 20, 2017 judgment of the

United States District Court for the Southern District of New York (Gorenstein, M.J.) granting the

Commissioner of Social Security’s (“Commissioner”) motion for judgment on the pleadings

pursuant to Federal Rule of Civil Procedure 12(c). The Commissioner determined that Mauro

was not entitled to disability insurance benefits under Title II of the Social Security Act, 42 U.S.C.

§ 401 et seq. (the “Act”), because even though Mauro was diagnosed with metastatic breast cancer

in December 2014, she produced no medical evidence to support a finding that she was disabled

prior to her date last insured: September 30, 2013. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       In conducting our review of “a disability benefits determination, our focus is not so much

on the district court’s ruling as it is on the administrative ruling.” Jasinski v. Barnhart, 341 F.3d

182, 184 (2d Cir. 2003) (internal quotation marks omitted). We engage in “a plenary review of

the administrative record to determine if there is substantial evidence, considering the record as a

whole, to support the Commissioner’s decision” and to determine “if the correct legal standards

have been applied.” Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (internal quotation

marks omitted). We review the district court’s decision to grant judgment on the pleadings de

novo but defer to the Commissioner’s resolution of any conflicting evidence in the record. See

Clark v. Comm’r of Social Sec., 143 F.3d 115, 118 (2d Cir. 1998).




                                                  2
       In this case, the Administrative Law Judge (“ALJ”) determined that Mauro did not suffer

from a disability, as that term is defined in the Act, prior to September 30, 2013, the date on which

she was last insured. See 20 C.F.R. § 404.1520(f). Substantial evidence supports the ALJ’s

determination. Mauro was diagnosed with cancer in December 2014, over a year after her date

last insured. While Mauro testified that she had symptoms of fatigue, breast redness, monthly

cycle changes, and swollen arms prior to the date last insured and claims that she was disabled

prior to that date, her subjective complaints alone are not a basis for an award of disability

insurance benefits in the absence of corroborating objective medical evidence. See 20 C.F.R. §

404.1529; Poupore v. Astrue, 566 F.3d 303, 307 (2d Cir. 2009) (per curiam). To the extent that

this or other evidence suggests that Mauro’s cancer may have been present before September 30,

2013, that alone would not make her eligible for benefits. The relevant question is not when

Mauro first developed the disease, or even when she first showed symptoms of the disease, but it

is when she became unable to work because of the disease. Mauro admitted that she did not seek

treatment prior to her last date insured regarding breast cancer, and her medical records indicated

that she had a non-severe impairment of high cholesterol during that time, a condition which did

not significantly limit her ability to perform work activities.

       Mauro argues that the district court disregarded new evidence, new evidence in the form

of additional letters from doctors stating that she had cancer prior to her date last insured. Three

of the four letters, however, had not been submitted to the ALJ. In order for a district court to

remand a case to the ALJ for consideration of new evidence, that evidence must be material and

good cause must be shown for the failure to incorporate such evidence into the record in a prior

proceeding. 42 U.S.C. § 405(g). Evidence is material if it is “both relevant to the claimant’s

condition during the time period for which benefits were denied and [if it is] probative.” Lisa v.



                                                  3
Sec’y of Health & Human Servs., 940 F.2d 40, 43 (2d Cir. 1991) (internal quotation marks

omitted). In addition, evidence is material if there is “a reasonable possibility that the new

evidence would have influenced the [Commissioner] to decide claimant’s application differently.”

Id. (internal quotation marks and citations omitted). None of the letters submitted by Mauro

addressed whether cancer rendered Mauro unable to work prior to her date last insured. See Shaw

v. Chater, 221 F.3d 126, 131–32 (2d Cir. 2000); Arnone v. Bowen, 882 F.2d 34, 38 (2d Cir. 1989).

The district court determined appropriately that these additional letters were not material and that

remand to the ALJ was unwarranted.

       We have considered Mauro’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O=Hagan Wolfe, Clerk




                                                 4